COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Houston Progressive Radiology Associates, PLLC, Rodolfo L.
                         Garcia and Brandon C. Stroh

Appellate case number:   01-14-00463-CV

Trial court case number: 2014-12279

Trial court:             80th District Court of Harris County

       Real Parties in Interest Stephen B. Lee, M.D., P.A., Dean Paul Chavin, Jr., M.D., P.A.,
and Michael Nguyen, M.D. have filed a Response to Emergency Motion to Stay All Trial Court
Proceedings Pending Appellate Review of Order Denying Arbitration, and Motion to Reconsider
Temporary Relief Granted Under Rule 52.10(c). The Motion to Reconsider Temporary Relief
Granted Under Rule 52.10(c) is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: July 22, 2014